Citation Nr: 0504011	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-08 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for the cause 
of the veteran's death.  


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from December 19, 1941, to 
April 9, 1942, and from September 25, 1942, to June 30, 1946.  
The appellant is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

This case was the subject of a September 2004 hearing before 
the undersigned Veterans Law Judge.  However, as will be 
discussed further below, a transcript of that hearing cannot 
be found.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part. 


REMAND

Pursuant to her request, the appellant was scheduled for a 
hearing at the RO before an Administrative Law Judge of the 
Board of Veteran's Appeals (Travel Board hearing), which she 
attended in September 2004.  However, the transcript of that 
hearing cannot be located.  As a result, in November 2004, 
the Board contacted the appellant to ask whether she desired 
to attend a new Travel Board hearing.  In January 2004, the 
appellant responded in the affirmative.  

To accord the appellant due process, the RO should schedule 
such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.703, 20.704 (2003).

Accordingly, this case is REMANDED to the RO for the 
following development:

The RO should schedule the appellant for 
a Travel Board hearing with respect to 
the issue of whether new and material 
evidence has been received to reopen a 
claim for service connection for the 
cause of the veteran's death.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures. 

The Board intimates no opinion as to the ultimate outcome of 
the case.  The appellant need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

